DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Species I and Subspecies 1a in the reply filed on 12 October 2020 is acknowledged. Please note that it is assumed that Applicant made an election between Subspecies 1a and 1b because Species I was elected (see paragraph [4] of the Requirement for Restriction/Election which states “Please note that if Species I is elected, Applicant is also required to elect a single subspecies from the following: Species 1a (Figure 2a) and Species 1b (Figure 2b)”). The traversal is on the ground(s) that there is not a serious search and/or examination burden.  This is not found persuasive because (1) the search required for the elected species would not necessarily include a search for the unelected species since there are structural differences between the species which could necessitate additional search, and (2) examination is not limited simply to search.  In addition to the search, much of the examination is devoted to determining patentability of the claims.  Said determination requires the formulation of rejections and responding to Applicant's argument with regard to same.  The additional search and the determination of patentability for multiple, patentably distinct species would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4, 7, 24, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 October 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too long. Additionally, the phrase “[t]he present invention relates to” is implied and should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
in lines 21-24 of page 17, the reference character 15.3 is used to describe two different components  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, 11, 13, 15, 16, 19, 20, and 27 are objected to because of the following informalities:  
in line 3 of claim 1, the phrase “the inner side” should read “an inner side”
in line 5 of claim 1, the phrase “the outer side” should read “an outer side”
in line 9 of claim 1, the phrase “a connecting element” should read “a fastening element”
in lines 10-11 of claim 1, the phrase “the connecting element” should read “the fastening element”
in line 13 of claim 1, the phrase “the release position” should read “the at least one release position”
in line 15 of claim 1, the phrase “its fixing position” should read “the fixing position”
in lines 3-4 of claim 2, the phrase “the second part at least one” should read “the second part comprises at least one”
in line 4 of claim 5, the phrase “rigidly and fixed arrangeable” should read “rigidly and fixedly arrangeable”
in line 4 of claim 11, the phrase “for the mechanic release” should read “for a mechanical release”
in line 6 of claim 13, the phrase “the release position” should read “the at least one release position”
in lines 4-5 of claim 15, the phrase “an adjusting element” should read “the adjusting element”
in line 4 of claim 16, the phrase “at least one connecting means” should read “the at least one connecting means”
in line 5 of claim 16, the phrase “with a door handle” should read “with the door handle”
in lines 5-6 of claim 19, the phrase “with the counter plug” should read “with a counter plug”
in line 1 of claim 20, the phrase “the door handle system” should read “a door handle system”
in line 4 of claim 20, the phrase “the inner side” should read “an inner side”
in line 6 of claim 20, the phrase “the outer side” should read “an outer side”
in line 19 of claim 20, the phrase “of the parts” should read “of the first part and the second part”
in line 26 of claim 20, the phrase “the release position” should read “the at least one release position”
in line 1 of claim 21, the phrase “the door handle” should read “a door handle”
in line 3 of claim 27, the phrase “rigidly and fixed arrangeable” should read “rigidly and fixedly arrangeable”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8-23, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear where the preamble of the claim ends and where the body of the claim begins. For the purpose of examination, the examiner interprets the first three lines of claim 1 as follows:
Door handle system for actuation of a moveable part of a vehicle comprising a carrier which is arrangeable at an inner side of the moveable part…
Regarding claims 1, 16, 17, 20, and 21, the limitations related to the “connection means” are indefinite because it is unclear how many distinct “connection means” are claimed in claims 1 and 20 (e.g., “at which connection means are provided” in line 7 of claim 1 and line 8 of claim 20; “by at least one connection means” in line 10 of claim 1 and line 11 of claim 20; “by both connection means” in line 15 of claim 1; and “of the connection means” in line 22 of claim 20), unclear which of these connection means are being referred to in the dependent claims, and/or unclear if any of the connection means recited in the dependent claims are distinct from those recited in claims 1 or 20. For the purpose of examination, the examiner interprets the claims as best understood.
Regarding claim 2, the limitations “the first part” in line 3 and “the second part” in lines 3-4 lack proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitations as “a first part of the two parts of the fastening element” and “a second part of the two parts of the fastening element.”
Regarding claim 8, the phrase “is intended” renders the claim indefinite because it is unclear if the limitations following this phrase are positive limitations of the claim. For the purpose of examination, the examiner interprets this phrase as simply requiring the door handle system to be capable of meeting the limitations and not requiring the limitations to actually be met.
Further regarding claim 8, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitation following the phrase as a preferred embodiment rather than a structural limitation of the claimed invention.
Regarding claim 11, the limitation “the first part” in line 7 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a first part of the two parts of the fastening element.”
Regarding claim 12, the limitation “the second part” in line 4 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a second part of the two parts of the fastening element.”
Further regarding claim 12, the limitation “the guidance means” in lines 5-6 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a guidance means.”
Regarding claim 15, the limitation “the first part” in line 4 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a first part of the two parts of the fastening element.”
Regarding claim 20, the limitation “the first part” in line 17 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a first part of the two parts of the fastening element.”
Claims 5, 6, 9, 10, 13, 14, 18, 19, 22, 23, 27, and 28 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittwer et al. (EP 1306503), herein referred to as Wittwer.
Regarding claim 1, Wittwer discloses a door handle system (figs 11 & 12) for actuation of a moveable part (10) of a vehicle with a carrier (15) which is arrangeable at the inner side of the movable part (see analogous embodiment in fig 4), a door handle (20) which is arrangeable at the outer side of the moveable part by the carrier (see figs 11 & 12; see also analogous embodiment in fig 4) and the door handle comprises two ends (left end and right end as viewed in fig 11 & 12; see also analogous embodiment in fig 4) over its longitudinal extension at which connecting means (21, 22; see figs 11 & 12; see also analogous embodiment in fig 4) are provided for the arrangement at the carrier respectively, a connecting element (30, 40) which serves for the arrangement of the door handle by at least one connection device (21) at the carrier, wherein the connecting element comprises at least one release position (43.2) and one fixing position (solid lines of fig 11; see also 43.1 in fig 5) and an adjustment element (45) which serves for the adjustment of the fastening element between the release position and the fixing position (see paragraphs 0022 and 0028 of the machine translation), wherein the fastening element retains the door handle at the carrier in its fixing position by both connecting means (see figs 4, 5, 11, & 12; note that 40 is interpreted as retaining 22 via the engagement between 53 and 43 and the engagement between 55 and 47 in 22; see also paragraphs 0028 & 0029 of the machine translation), wherein the fastening element is configured from two parts (30, 40), wherein the two parts of the fastening element are coupled to one another (note that 30 and 40 are interpreted as being coupled to one another via their attachment to 14 and 15; see the analogous embodiment in fig 4).
Regarding claim 2, Wittwer discloses the door handle system according to claim 1, wherein the first part (40) comprises at least one coupling element (41) and the second part (30) at least one counter coupling element (rightmost edge of 30 adjacent to 41 as viewed in fig 11), wherein the at least one coupling element is formfittingly arranged (via the engagement between 53 and 43) at the at least one counter coupling element (see fig 11; note that the claim limitation does not require that the at least one coupling element is formfittingly arranged by the at least one counter coupling element).
Regarding claim 6, Wittwer discloses the door handle system according to claim 1, wherein the fastening element is displaceably arranged at the carrier (see paragraphs 0022 and 0028 of the machine translation).
Regarding claim 11, Wittwer discloses the door handle system according to claim 1, wherein a closing cylinder (51) is provided which serves for the mechanic release of a function with a safety system of the vehicle (see paragraph 0027 of the machine translation), wherein the closing cylinder is arranged at the moveable part by the carrier and the first part (40) of the fastening element arranges the closing cylinder at the carrier (see figs 4 & 11).
Regarding claim 12, Wittwer discloses the door handle system according to claim 1, wherein at least at the second part (30) of the fastening element further counter guidance means (31) are provided which interact with the guidance means (14) at the carrier (see figs 11 & 12 and the analogous embodiment in figs 4 & 5).
Regarding claim 13, Wittwer discloses the door handle system according to claim 1, wherein the adjustment element is arranged in an acceptance (see figs 4, 5, and 11; note that 45 is located within a recess in the carrier) and the fastening element is longitudinally displaceable between the release position and the fixing position (see paragraphs 0022 and 0028 of the machine translation).
Regarding claim 15, Wittwer discloses the door handle system according to claim 1, wherein the first part (40) comprises a thread hole (see fig 11) for the acceptance of an adjusting element (45) configured as a screw (see paragraph 0022 of the machine translation).
Regarding claim 16, Wittwer discloses the door handle system according to claim 1, wherein at least one connection means of the door handle is configured at least from one part from one material or monolithic with a door handle (see fig 12; at least 21 is configured as one part with the door handle).
Regarding claim 17, Wittwer discloses the door handle system according to claim 16, wherein both connection means of the door handle are aligned parallel to one another (see fig 4).
Regarding claim 18, Wittwer discloses the door handle system according to claim 1, wherein at least one electronic unit (57, 58, 59, 60) is provided which is data-technically connectable with a safety system of the vehicle (see paragraphs 0031 & 0032 of the machine translation).
Regarding claim 19, Wittwer discloses the door handle system according to claim 1, wherein at the door handle, an electric plug connection (62) is arranged which electrically interacts with the counter plug connection (61) at the carrier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer et al. (EP 1306503), herein referred to as Wittwer.
Regarding claims 20-23 and 28, Wittwer does not explicitly disclose a method for the assembly of a door handle system as claimed. However, given the structure of the door handle system disclosed by Wittwer (per rejection of claims 1, 6, 11, 12, 13, and 15-19 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to assemble the door handle system. Please note that the first and second parts of the fastening element are considered to be coupled to one another via 14 and 15 and it is through the engagement of the second part with 14 and 15 than the second part is interpreted as being loss-proof retained at the carrier. 
Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer et al. (EP 1306503), herein referred to as Wittwer, in view of Saitou (US 20130020816).
Regarding claim 5, Wittwer discloses the door handle system according to claim 1, but does not disclose wherein the door handle is rigidly and fixed arrangeable at the moveable part.

Saitou, however, discloses that it is known in the art for a door handle system similar to that taught by Wittwer to be rigidly and fixedly arrangeable at a moveable part (see fig 1 & paragraph 0004). The purpose for arranging the door handle system to be rigid and fixed is to allow the door handle system to be activated via electric power rather than manual operation (paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door handle system disclosed by Wittwer to be rigidly and fixedly arrangeable at the moveable part as taught by Saitou in order to allow the door handle system to be activated via electric power rather than manual operation. 
Claim 27 is rejected as applied to claim 5 above. Please note that because the fastening element of Wittwer arranges the door handle at the moveable part, it follows the modification of Witter . 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer et al. (EP 1306503), herein referred to as Wittwer, in view of Sunahara et al. (US 7971913), herein referred to as Sunahara.
Regarding claim 8, Wittwer discloses the door handle system according to claim 1, but does not disclose wherein for arrangement of at least the carrier or the door handle openings are intended at the moveable part and that the carrier is arrangeable at the moveable part by one, preferably multiple retaining means. 

Sunahara, however, discloses that it is known in the art for a door handle system (fig 8) similar to that taught by Wittwer to include openings (at 2a, 2b, and the location of 212) in a moveable part (2) of a vehicle (see fig 1) for arrangement of at least a carrier (4) or a door handle (3) of the door handle system, wherein the carrier is arrangeable at the moveable part by at least one support means (212, 213). The purpose for including the openings and support means is to provide a secure attachment between the carrier, the door handle, and the moveable part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door handle system disclosed by Wittwer with the openings and support means as taught by Sunahara in order to provide a secure attachment between the carrier, the door handle, and the moveable part. 
Regarding claim 9, Wittwer discloses the door handle system according to claim 1, but does not disclose wherein the carrier is fixable by at least one fixing element at the moveable part. 

. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer et al. (EP 1306503), herein referred to as Wittwer, in view of Rueckert et al. (US 5706554), herein referred to as Rueckert.
Regarding claim 10, Wittwer discloses the door handle system according to claim 1, wherein the door handle is pressable at the outer side of the movable part (i.e., the door handle can move from the 20.1 position to the 20.2 position as seen in figs 7 & 8), and discloses counter-shoulders (43) being assembled at the fastening element which mechanically interact in the fixing position with the door handle (via shoulders 53 of the cylinder housing 50 which is mounted together with the door handle via 55 and 47), but does not explicitly disclose wherein the counter-shoulders are at least one preload means (31). 

Rueckert, however, discloses that it is known in the art for a door handle system (see figs 15-22) to include a fastening element having counter-shoulders (192) similar to those taught by Wittwer which are preload means (i.e., a spring tongue; see col 8, lines 55-63). The purpose for including the spring tongue is to provide secure fastening means between the door handle components (see col 9, lines 25-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the counter-. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer et al. (EP 1306503), herein referred to as Wittwer, in view of Mittelbach et al. (US 6234548), herein referred to as Mittelbach.
Regarding claim 14, Wittwer discloses the door handle system according to claim 1, but does not explicitly disclose wherein the adjusting element is achievable and adjustable by a through hole in the moveable part. 

Mittelbach, however, discloses that it is known in the art for a door handle system (fig 4) similar to that taught by Wittwer to include an adjusting element (16) which is achievable and adjustable by a through hole (see figs 4 & 5 and col 3, lines 55-56) in a moveable part (15). The purpose for including the through hole in the moveable part is provide access to the adjusting element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moveable part disclosed by Wittwer to include a through hole as taught by Mittelbach in order to provide access to the adjusting element. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses door handle systems relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 15, 2021